                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                    )
MARLENE B. MANESS,                                  )
                                                    )
       Plaintiff,                                   )
                                                    )
       vs.                                          )      Case No. 4:18-cv-01307 JCH
                                                    )
ST. LOUIS BREAD CO.,                                )
also known as PANERA BREAD                          )
also known as PANERA, LLC                           )
                                                    )
       Defendant.                                   )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for leave to file an Amended

Complaint filed on November 19, 2018. (ECF No. 18). The motion is fully briefed and ready for

disposition.

       On August 8, 2018, pro se Plaintiff Maness filed her Complaint alleging Employment

Discrimination under Title VII of the Civil Rights Act of 1964; as amended, 42 U.S.C. §§ 2000e,

et seq.; The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et

seq.; and The Americans with Disabilities Act of 1900, as amended, 42 U.S.C. §§ 12101, et seq.,

with an additional state law claim for the intentional infliction of emotional distress. (ECF No.

1). On September 13, 2018, Plaintiff filed a supplemental document to her Complaint alleging

more facts regarding her complaint (ECF No. 8). On September 21, 2018, Defendant filed its

Motion to Dismiss or in the Alternative Motion for More Definite Statement (ECF No. 9). On

October 10, 2018, Plaintiff filed a Motion to Appoint Counsel. (ECF No. 11). On October 17,

2018, Defendant filed a Response in opposition to the motion. (ECF No. 12). With regard to

Defendant’s Motion to Dismiss or in the Alternative Motion for More Definite Statement, the


                                               1
Court granted Plaintiff leave to file an Amended Second Complaint and dismissed Plaintiff’s

claim for Age Discrimination on October 21, 2018. (ECF No. 13). On October 25, 2018 the

Court Ordered that Plaintiff’s Motion to Appoint Counsel be denied. (ECF No. 14). On

November 19, 2018, the Plaintiff filed a Motion for leave to file an Amended Complaint (ECF

No. 18).

       With regard to Plaintiff’s pending Motion, pursuant to Rule 7 of the Federal Rules of

Civil Procedure motions must “state with particularity the grounds for seeking the order; and

state the relief sought.” Fed. R. Civ. P. 7(b)(1)(B)-(C). Plaintiff’s Motion is not particular or

specific as to the grounds for seeking the order. It is not clear whether the Plaintiff seeks to fully

amend the Amended Complaint, or seeks to provide a supplement to the Amended Complaint.

On September 22, 2018, the Court granted Plaintiff the opportunity to file an Amended

Complaint and instructed the Plaintiff to clarify the facts surrounding her claims and to more

specifically state her grounds for relief. (ECF No. 16). As the Court understands it, the Plaintiff’s

pending motion seeks more time to address issues raised in the Amended Complaint which was

filed on November 5, 2018; to which Defendant has filed a Motion to Dismiss. (ECF No. 19). In

light of the Motion to Dismiss, the Court will deny Plaintiff’s Motion without prejudice, meaning

the Plaintiff may able to file an additional Motion requesting leave to amend her Complaint in

the future, and will first address the Defendant’s motion to dismiss.

       Local Rule 7-4.01(B)-(C) states that, “except as otherwise provided in these rules or by

order of the Court, each party opposing a motion shall file, within seven (7) days after being

served with the motion, a memorandum containing any relevant argument and citations to

authorities on which the party relies…Within seven (7) days after being served with a

memorandum in opposition, the moving party may file a reply memorandum. Additional



                                                  2
memoranda may be filed by either party only with leave of the court.” Local Rule 7-4.01.

Therefore, upon the filing of Defendant’s Second Motion to Dismiss, Plaintiff was allotted until

December 3, 2018, to file a Response to the Motion to Dismiss. In light of this Order, the

Plaintiff will be given seven (7) days from the date that this Order is entered to file her

memorandum in response to Defendant’s Motion to Dismiss with the Court.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for leave to Amend her Complaint

is DENIED, without prejudice.

       IT IS FURTHER ORDERED that Plaintiff has seven days from the entry of this Order,

until Friday, December 7, 2018, to file a Response to Defendant’s Motion to Dismiss.

       Dated this 29th Day of November 2018.



                                                         /s/ Jean C. Hamilton
                                                         UNITED STATES DISTRICT JUDGE




                                               3
